[Cite as State v. Wymer, 2022-Ohio-4795.]


               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                 CASE NO. 2021-T-0014

                 Plaintiff-Appellee,
                                               Criminal Appeal from the
        -v-                                    Court of Common Pleas

EDWARD WYMER,
                                               Trial Court No. 2020 CR 00684
                 Defendant-Appellant.


                                            OPINION

                               Decided: December 30, 2022
                 Judgment: Affirmed in part and reversed in part; remanded


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Wesley C. Buchanan, Buchanan Law, Inc., 50 South Main Street, Suite 625, Akron, OH
44308 (For Defendant-Appellant).


THOMAS R. WRIGHT, J.

        {¶1}    Appellant, Edward Wymer, appeals his convictions for multiple counts of

rape and gross sexual imposition. For the following reasons, we affirm in part, reverse in

part, and remand this matter for further proceedings consistent with this decision.

        {¶2}    On September 21, 2020, Wymer was indicted on the following charges:

gross sexual imposition, a third-degree felony, in violation of R.C. 2907.05(A)(4) and

(C)(2), with a sexually violent predator specification pursuant to R.C. 2941.148 (counts

one to three and five to seven); rape, a first-degree felony, in violation of R.C.

2907.02(A)(1)(b) and (B), with the additional finding that Wymer compelled the victim to
submit by force or threat of force pursuant to R.C. 2971.03(B)(1)(c) and a sexually violent

predator specification pursuant to R.C. 2941.148 (count four); rape, a first-degree felony,

in violation of R.C. 2907.02(A)(1)(b) and (B), with the additional findings that Wymer

compelled the victim to submit by force or threat of force pursuant to R.C.

2971.03(B)(1)(c) and that the victim was less than ten years of age pursuant to R.C.

2971.03(B)(1)(b), with a sexually violent predator specification pursuant to R.C. 2941.148

(count eight); and gross sexual imposition, a fourth-degree felony, in violation of R.C.

2907.05(A)(4) and (C)(2), with a sexually violent predator specification pursuant to R.C.

2941.148 (counts nine and ten).

        {¶3}     On January 11, 2021, the state filed a motion to amend the indictment.

Specifically, the state sought to correct what it deemed a “clerical error” contained in

counts nine and ten of the indictment. The state maintained that the indictment incorrectly

read “that the alleged conduct with regard to Counts Nine and Ten is in violation of RC

2907.05(A)(4) [the victim is less than thirteen years of age], a felony of the third degree.”

The state maintained this was incorrect, and the conduct should have been “alleged as a

violation of RC 2907.05(A)(1), that the offender purposely compelled the victim to submit

by force or threat of force, a felony of the fourth degree.”1

        {¶4}     On the same date, the state filed a bill of particulars. With respect to counts

nine and ten, the state asserted that Wymer “purposely compelled the [victim] to submit

by force or threat of force” and that the “child victim was thirteen years old at the time of

the incident.”




1. Although citing subsection (A)(4) instead of (A)(1), the September 21, 2020 indictment correctly identified
the degree of the offense for counts nine and ten as felonies of the fourth degree.
                                                      2

Case No. 2021-T-0014
      {¶5}     On February 18, 2021, Wymer filed a brief in opposition to the motion to

amend the indictment.

      {¶6}     On February 19, 2021, the Friday before the trial starting Monday, a

superseding indictment was filed which included the amended counts nine and ten.

Additionally, the sexually violent predator specifications were omitted from these two

counts.

      {¶7}     Between February 22 and 24, 2021, Wymer’s case was tried before a jury.

      {¶8}     The first witness to testify on behalf of the state was M.K. (dob 10/12/2006).

She testified that she knew Wymer as “Uncle Eddie,” a friend of her mother. In November

2019, Wymer came to stay with M.K.’s family in Niles. One night in November, M.K.

awoke to find Wymer sitting on her bed and “rubbing”/“touching” her vagina and buttocks.

She told him to stop a couple of times, and he left the room. M.K. informed her parents

that night, and her teacher the next day, that Wymer had touched her.

      {¶9}     Sonya Kelleston testified that she is M.K.’s mother. She has known Wymer

since childhood. She and her husband allowed Wymer to stay at their apartment in

November 2019 because he was homeless. Early one morning, M.K. came into her

bedroom and said that Wymer had touched her, but Kelleston did not comprehend what

she was being told. A day or more later, after M.K.’s school contacted Kelleston, she

confronted Wymer. He said that he had heard M.K. crying and went into her room to

comfort her.

      {¶10} R.B. (dob 2/7/2007) testified that she has known Wymer her whole life as

“Uncle Eddie.” When she was 11 years old, Wymer came to stay with her family in Warren

for a number of weeks. R.B. recalled an incident when she and her infant sister were


                                              3

Case No. 2021-T-0014
home alone with Wymer, and he tickled her inner thighs and vagina although she told him

to stop. When he finished, he gave her five dollars and told her not to tell anyone. On

another occasion, R.B. described Wymer holding her hands above her head while

fondling her breasts and vagina. He then performed painful cunnilingus upon her. When

she told him to stop, he covered her mouth.

       {¶11} When R.B. learned that Wymer was staying at the home of her cousin, M.K.,

R.B. told her that “he touched [R.B.] in a wrong way.” M.K. corroborated the fact that R.B.

warned her about Wymer. R.B. did not reveal to an adult what Wymer had done to her

until after children services contacted her mother.

       {¶12} In February 2019, a message was sent to Wymer from R.B.’s Facebook

Messenger account asking if he was coming to her birthday party. R.B. testified that her

mother sent the message.

       {¶13} Stacey Browning testified that she is R.B.’s mother and that she has known

Wymer since R.B. was a child. She allowed Wymer to stay with her in the summer of

2018 because he was having issues with the person he was living with at the time. She

testified that, after Wymer had left her home, R.B. began to have trouble sleeping, to eat

less, and to perform poorly at school. When Wymer failed to come to R.B.’s birthday

party in 2019, Browning messaged him from R.B.’s account asking why he did not attend.

       {¶14} L.F. (dob 5/25/2010) testified that she knows Wymer as “Uncle Eddie.”

Wymer lived with her family in Cortland for several years. When she was eight years old,

she woke up and found Wymer in her room. She described Wymer touching her breasts

and buttocks and poking her vagina so that it hurt. She testified this happened on different

days. After the incidents with Wymer, L.F. and her siblings were removed from the home


                                              4

Case No. 2021-T-0014
because her father had done something to her stepsister, and he was not supposed to

be living with them. At this time, she revealed that Wymer had touched her.

      {¶15} Adam DiCristofaro, an investigator for Trumbull County Children Services,

conducted forensic interviews with M.K. and R.B.

      {¶16} Melanie DeLuca, an investigator for Trumbull County Children Services,

conducted a forensic interview with L.F. She testified that L.F. disclosed the abuse in

February 2019.

      {¶17} Detective John Weston, an officer with the Cortland Police Department,

interviewed and took a statement from Wymer regarding L.F.’s allegations, which were

published to the jury. Weston was at L.F.’s home when she and her siblings were

removed. He testified that L.F. was upset and ran to Wymer, who helped her to go with

the caseworkers.

      {¶18} Monique Malmer, a certified nurse practitioner with the Akron Children’s

Hospital Child Advocacy Center, performed medical examinations of M.K. and R.B., but

L.F. refused to be examined. Malmer testified about the grooming process used by child

molesters and phenomenon of delayed disclosure of sexual abuse (occurring in about

72% of reported cases). She also testified that physical evidence of abuse is uncommon

(present in fewer than 10% of cases).

      {¶19} Malmer observed DeLuca’s interview of L.F. She noted L.F.’s description

of Wymer “poking” the vaginal area and of the pain it caused and opined that the pain

was caused by contact with the hymen, which could only occur with labial penetration.

      {¶20} At the conclusion of the evidence, the jury returned guilty verdicts on all

counts of the indictment. At Wymer’s request, the sexually violent predator specifications


                                            5

Case No. 2021-T-0014
were submitted to the trial court for determination. The court declared Wymer a sexually

violent predator pursuant to R.C. Chapter 2971.

        {¶21} Following a sentencing hearing, the trial court sentenced Wymer as follows:

For counts one to three and five to seven (third-degree gross sexual imposition), Wymer

was sentenced to serve prison terms of 60 months. For counts four and eight (rape),

Wymer was sentenced to life in prison without the possibility of parole. For counts nine

and ten (fourth-degree gross sexual imposition), Wymer was sentenced to serve a prison

term of 18 months. The court ordered all sentences to be served consecutively for an

aggregate sentence of two consecutive life sentences, without the possibility of parole,

and 396 months. Wymer’s sentence was memorialized in a written entry on sentence on

March 17, 2021.2

        {¶22} On appeal, Wymer assigns the following errors.3

                [1.] The trial court erred by not granting a continuance to Edward.

                [2.] The evidence against Edward was insufficient to support his
                convictions.

                [3.] Edward’s convictions were not supported by the manifest weight
                of the evidence.

                [4.] The trial court erred by admitting State’s Exhibit 2 into evidence.

                [5.] Edward received ineffective assistance of counsel.

        {¶23} In the first assigned error, Wymer argues that the trial court abused its

discretion by denying his motion for continuance, made orally on February 19, 2021,

following the return of the superseding indictment.


2. On April 21, 2021, a nunc pro tunc entry on sentence was issued correcting the degree of counts nine
and ten from third-degree to fourth-degree felonies.

3. For clarity, the assignments of error will be considered out of order.
                                                      6

Case No. 2021-T-0014
       {¶24} “It is a basic due process right and indeed essential to a fair trial that a

defense counsel be afforded the reasonable opportunity to prepare his case.” State v.

Sowders, 4 Ohio St.3d 143, 144, 447 N.E.2d 118 (1983), citing White v. Ragen, 324 U.S.

760, 763-764, 65 S.Ct. 978, 89 L.Ed. 1348 (1945); Hawk v. Olson, 326 U.S. 271, 66 S.Ct.

116, 90 L.Ed. 61 (1945); and Powell v. Alabama, 287 U.S. 45, 53 S.Ct. 55, 77 L.Ed. 158

(1932).

       {¶25} Here, on the Friday just prior to the Monday trial, the superseding indictment

was filed, altering the ninth and tenth counts from alleging that the victim was under 13 to

alleging that Wymer compelled the victim to submit by force or threat of force. Although

the superseding indictment lessened the degree of these two counts, it substantially

altered the charges.

       {¶26} Wymer cites Crim.R. 7(D) with respect to whether a continuance was

appropriate. Crim.R. 7(D) provides, in its entirety:

              Amendment of indictment, information, or complaint. The
              court may at any time before, during, or after a trial amend the
              indictment, information, complaint, or bill of particulars, in
              respect to any defect, imperfection, or omission in form or
              substance, or of any variance with the evidence, provided no
              change is made in the name or identity of the crime charged.
              If any amendment is made to the substance of the indictment,
              information, or complaint, or to cure a variance between the
              indictment, information, or complaint and the proof, the
              defendant is entitled to a discharge of the jury on the
              defendant’s motion, if a jury has been impaneled, and to a
              reasonable continuance, unless it clearly appears from the
              whole proceedings that the defendant has not been misled or
              prejudiced by the defect or variance in respect to which the
              amendment is made, or that the defendant’s rights will be fully
              protected by proceeding with the trial, or by a postponement
              thereof to a later day with the same or another jury. Where a
              jury is discharged under this division, jeopardy shall not attach
              to the offense charged in the amended indictment,
              information, or complaint. No action of the court in refusing a
                                             7

Case No. 2021-T-0014
              continuance or postponement under this division is
              reviewable except after motion to grant a new trial therefor is
              refused by the trial court, and no appeal based upon such
              action of the court shall be sustained nor reversal had unless,
              from consideration of the whole proceedings, the reviewing
              court finds that a failure of justice resulted.

       {¶27} In State v. Hall, 11th Dist. Portage No. 2002-P-0048, 2003-Ohio-1979, this

court read the second sentence of Crim.R. 7(D) in isolation and characterized a secret

indictment filed shortly before trial as an amended indictment subject to that rule. Hall at

¶ 7, 14. If the superseding indictment were considered an “amendment” by the trial court

pursuant to Crim.R. 7(D), Wymer would have been “entitled * * * to a reasonable

continuance” unless it was clear from the whole proceedings that he had not been misled

or prejudiced by the amendment or that his rights would be fully protected by proceeding

with the trial just three days after learning of the amendment. See Hall at ¶ 16, citing

State v. O’Brien, 30 Ohio St.3d 122, 126, 508 N.E.2d 144 (1987) (“adding an essential

element to the indictment necessarily changes the substance of the indictment”).

       {¶28} However, reading Crim.R. 7(D) in context, it provides the applicable

procedure where the trial court amends the indictment, which neither occurred in this

case, nor in Hall. Therefore, our reliance on Crim.R. 7(D) in Hall was misplaced

       {¶29} Accordingly, we review whether a continuance was proper without

application of Crim.R. 7(D). R.C. 2945.02 provides, “No continuance of the trial shall be

granted except upon affirmative proof in open court, upon reasonable notice, that the

ends of justice require a continuance.” Further, “‘[t]here are no mechanical tests for

deciding when a denial of a continuance is so arbitrary as to violate due process. The

answer must be found in the circumstances present in every case, particularly in the

reasons presented to the trial judge at the time the request is denied.’” State v. Unger,
                                             8

Case No. 2021-T-0014
67 Ohio St.2d 65, 67, 423 N.E.2d 1078 (1981), quoting Ungar v. Sarafite, 376 U.S. 575,

589, 84 S.Ct. 841, 11 L.Ed.2d 921 (1964). “The grant or denial of a continuance is a

matter that is entrusted to the broad, sound discretion of the trial judge.” Unger at

syllabus. “An appellate court must not reverse the denial of a continuance unless there

has been an abuse of discretion.” Id. at 67. An abuse of discretion is the trial court’s

“‘failure to exercise sound, reasonable, and legal decision-making.’” State v. Beechler,

2d Dist. Clark No. 09-CA-54, 2010-Ohio-1900, ¶ 62, quoting Black’s Law Dictionary 11

(8th Ed.Rev.2004).

       {¶30} Here, defense counsel orally requested a continuance on the day the

superseding indictment was filed, stating:

              [T]here was a Superseding Indictment filed today and
              reported today that changes the theory on two of the counts
              from under 13 to force. I think my client is entitled to some
              time to meet with me about that issue, maybe retool our
              defense and, frankly, is entitled to notice and due process.

       {¶31} After the trial court denied the motion to continue, defense counsel

expounded on the superseding indictment, explaining:

              But, again, my concern with the Superseding Indictment is the
              fact that we’re here on a Friday around lunchtime and we’re
              set to go on Monday, so I don’t think my client is going to
              receive adequate notice of this. I think it changes our strategy
              because what we’re talking about is a simple matter of, what
              year were you born? And when did this happen? As far as
              the Defendant’s force and other conduct that – frankly, Mr.
              Wymer and I have not discussed this as to Counts Nine and
              Ten, which kind of dovetails back to the Motion to Continue
              that you have denied. That’s all I have to say.

       {¶32} Wymer was on notice that the state’s theory on counts nine and ten did not

align with the charges set forth in those counts in the original indictment and that the state

had sought amendment of the charges. However, it was not until the business day prior
                                              9

Case No. 2021-T-0014
to trial that Wymer’s counsel learned he would be required to defend on the new

allegations of force relative to those counts. Defense counsel indicated to the court that

he had not had the opportunity to discuss the allegations set forth in the superseding

indictment with Wymer or revise the defense.

      {¶33} Contrary to the dissent’s assertions, the defense did not “force” the state to

seek a superseding indictment by challenging the state’s motion to amend the

indictment—Crim.R. 7(D) precluded the trial court from ordering such an amendment.

See Crim.R. 7(D) (the trial court may not amend an indictment to change the name or

identity of the crime charged) and State v. Davis, 121 Ohio St.3d 239, 2008-Ohio-4537,

903 N.E.2d 609, ¶ 13 (affirming appellate court’s finding of plain error where trial court

amended the indictment in violation of Crim.R. 7(D)).

      {¶34} Regardless of discussions or motions filed in the trial court, Wymer was not

called on to defend against new charges until the Friday before the Monday trial. Wymer

and defense counsel were required to prepare only for the charges before them, not

potential charges that may never be brought. The dissent fails to recognize that lawyers

must allocate already limited time and resources to defend existing charges. We should

not place a duty on defense counsel to be fully prepared to immediately defend new

charges that may be brought if the state elects to present those charges to the grand jury

and an indictment is returned.

      {¶35} Under these circumstances, the trial court erred in failing to grant the

continuance. Accordingly, the first assigned error has merit with respect to the ninth and

tenth counts of the indictment.




                                           10

Case No. 2021-T-0014
       {¶36} In the fourth assigned error, Wymer argues that the trial court erred by

admitting into evidence a videorecording of Detective Weston’s interview with Wymer.

Wymer contends that “whether or not [he] gave a statement after Miranda warnings was

not relevant to the proceedings.” Appellant’s brief at 14.

       {¶37} Relevant evidence, defined as “evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence,” is admissible at trial.

Evid.R. 401 and 402. “Although relevant, evidence may be excluded if its probative value

is substantially outweighed by considerations of undue delay, or needless presentation

of cumulative evidence.” Evid.R. 403(B).

       {¶38} “The trial court has broad discretion in the admission and exclusion of

evidence and unless it has clearly abused its discretion and the defendant has been

materially prejudiced thereby, this court should be slow to interfere.” State v. Hymore, 9

Ohio St.2d 122, 128, 224 N.E.2d 126 (1967); see State Sage, 31 Ohio St.3d 173, 510

N.E.2d 343 (1987), paragraph two of the syllabus (“[t]he admission or exclusion of

relevant evidence rests within the sound discretion of the trial court”).

       {¶39} We find no error in the admission of the video recording. In the interview,

Wymer denies the allegations made by L.F., explains his involvement in L.F.’s life,

provides information about the presence of L.F.’s father at the home, the possibility of

L.F.’s father committing the abuse, and possible motivations for L.F. to make false

allegations. The foregoing is certainly relevant to charges involving L.F. brought against

Wymer.

       {¶40} The fourth assigned error is without merit.


                                             11

Case No. 2021-T-0014
       {¶41} In his second and third assigned errors, Wymer contends there was

insufficient evidence to support his convictions and that they were against the weight of

the evidence. These assigned errors will be considered jointly.

       {¶42} Crim.R. 29(A) provides that “[t]he court * * * shall order the entry of a

judgment of acquittal of one or more offenses charged * * * if the evidence is insufficient

to sustain a conviction of such offense or offenses.” In reviewing the sufficiency of the

evidence, “[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶43} Whereas “sufficiency of the evidence is a test of adequacy as to whether

the evidence is legally sufficient to support a verdict as a matter of law, * * * weight of the

evidence addresses the evidence’s effect of inducing belief.” State v. Wilson, 113 Ohio

St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing State v. Thompkins, 78 Ohio

St.3d 380, 386-387, 678 N.E.2d 541 (1997). “[A] reviewing court asks whose evidence

is more persuasive—the state’s or the defendant’s?” Id. An appellate court must consider

all the evidence in the record, the reasonable inferences, the credibility of the witnesses,

and whether, “‘in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983). The finding that a conviction is supported by the

weight of the evidence presupposes the existence of sufficient evidence to support the

conviction. Id. at 388; see Tibbs v. Florida, 457 U.S. 31, 42-43, 102 S.Ct. 2211, 72


                                              12

Case No. 2021-T-0014
L.Ed.2d 652 (1982) (“[a] reversal based on the weight of the evidence * * * can occur only

after the State both has presented sufficient evidence to support the conviction and has

persuaded the jury to convict”).

       {¶44} First, with respect to the counts of the indictment alleging gross sexual

imposition, the convictions on the ninth and tenth counts must be reversed in accordance

with our disposition of the first assigned error. We therefore proceed to review the

evidence with respect to the remaining counts alleging gross sexual imposition. In order

to convict Wymer of gross sexual imposition, the state had to prove, beyond a reasonable

doubt, that he had “sexual contact” with another, not his spouse, when the other person

was less than 13 years of age (counts one to three and five to seven). R.C. 2907.05(A)(4)

and (C)(2). “‘Sexual contact’ means any touching of an erogenous zone of another,

including without limitation the thigh, genitals, buttock, pubic region, or, if the person is a

female, a breast, for the purpose of sexually arousing or gratifying either person.” R.C.

2907.01(B).

       {¶45} In order to convict Wymer of rape, the state had to prove, beyond a

reasonable doubt, that he engaged in “sexual conduct” with another, not his spouse, and

purposely compelled the other person to submit by force or threat of force when the other

person was less than 13 years of age for the purposes of count four and less than 10

years of age for the purposes of count eight. R.C. 2907.02(A)(1)(b) and (B); R.C.

2971.03(B)(1)(c); R.C. 2971.03(B)(1)(b). “‘Sexual conduct’ means * * * cunnilingus * * *

and, without privilege to do so, the insertion, however slight, of any part of the body * * *

into the vaginal * * * opening of another.” R.C. 2907.01(A).

       {¶46} R.B.’s testimony was the basis for counts one to three (third-degree gross


                                              13

Case No. 2021-T-0014
sexual imposition) and four (rape).         Wymer notes certain inconsistencies and/or

uncertainties in R.B.’s testimony, such as: an inability to recall which hand Wymer used

to restrain and which hand he used to touch her; the point at which Wymer covered her

mouth; and her testifying at trial to certain details which she failed to reveal when initially

reporting the abuse. Moreover, Wymer points out that R.B.’s mother messaged him when

he did not attend her birthday party and felt uncomfortable about R.B.’s grandfather

kissing her forehead.

       {¶47} R.B. testified that Wymer stayed with her family when she was 11 and, on

two occasions, molested her. On the first, he “tickled” her vagina. On the second, he

touched her breasts and vagina and then licked her vagina. If believed, this evidence is

legally sufficient to support the convictions for gross sexual imposition and rape. While

the inconsistencies in R.B.’s testimony, as well as parts of her mother’s testimony, have

some bearing on R.B.’s credibility, they do not compel the conclusion that Wymer is

entitled to a new trial. While an appellate court engages in a limited weighing of the

evidence considering challenges based on the manifest weight of the evidence, the court

nevertheless shows some deference to the trier of fact’s determinations regarding the

import and credibility of the evidence. See State v. Vanover, 11th Dist. Geauga No. 2020-

G-0268, 2021-Ohio-3172, ¶ 33; State v. Rice, 2019-Ohio-1415, 135 N.E.3d 309, ¶ 82

(11th Dist.). In the present case, R.B. was consistent with respect to what was done to

her and who did it notwithstanding some discrepancies as to how it was done. We further

note that, although R.B. did not immediately disclose the abuse to an adult, she warned

her cousin M.K. that Wymer “touched [her] in a wrong way,” and M.K. corroborated that

R.B. told her something “bad” about Wymer.


                                              14

Case No. 2021-T-0014
       {¶48} L.F.’s testimony was the basis for counts five to seven (third-degree gross

sexual imposition) and eight (rape). Wymer asserts that her testimony is not credible

because other children were present in the bedroom when the molestation allegedly took

place, and there were allegations against another adult in the home (L.F.’s father) toward

one of her siblings. Also, she denied running to Wymer when children services was

removing her from the home, contrary to the testimony of Detective Weston.

       {¶49} L.F. testified that, when she was eight years old, Wymer, on different

occasions, touched her “boobs” and squeezed her “butt.”           She also described him

touching her “bottom,” the part of her body she uses to go “to the bathroom” when she

has to “pee.” On an anatomical drawing introduced into evidence, L.F. marked the places

he touched, which included the breasts, the buttocks, and the vagina. With respect to her

“bottom,” she testified that he poked it with his finger, and it hurt. This testimony, if

believed, was sufficient to sustain the convictions for gross sexual imposition and rape.

As to the weight of this evidence, we do not find L.F.’s testimony incredible, although the

circumstances at L.F.’s home were such that one could question her credibility.

       {¶50} Finally, Wymer contends that “none of the children testified about actual

penetration.” Brief of appellant at 12. The issue of penetration is only relevant to the rape

charges. With respect to R.B., we note that cunnilingus constitutes “sexual conduct”

irrespective of penetration and, thus, the convictions stand. State v. Lynch, 98 Ohio St.3d

514, 2003-Ohio-2284, 787 N.E.2d 1185, ¶ 86 (“the act of cunnilingus is completed by the

placing of one’s mouth on the female’s genitals”).

       {¶51} With respect to L.F., the testimony was that Wymer poked her vagina and

it hurt. Nurse Malmer explained that in a girl of L.F.’s age, the hymen is sensitive to the


                                             15

Case No. 2021-T-0014
touch. From this evidence it could be inferred that Wymer penetrated her, i.e., that there

was an insertion of his finger “into the vaginal * * * opening.” Malmer testified that contact

with the hymen requires penetration “beyond the labia.” Ohio “[c]ourts have consistently

held that vaginal penetration is proved when any object is applied with sufficient force to

cause the labia majora to spread.” State v. Patterson, 5th Dist. Tuscarawas No. 2020 AP

12 0025, 2021-Ohio-2387, ¶ 24 (cases cited); State v. Strong, 1st Dist. Hamilton Nos. C-

100484 and C-100486, 2011-Ohio-4947, ¶ 54 (cases cited).

       {¶52} The second and third assignments of error are without merit insofar as they

relate to all but count nine and ten. Due to our disposition of the first assigned error, we

do not reach the merits of Wymer’s arguments as to the weight and sufficiency of the

evidence with respect to those counts.

       {¶53} In his fifth assigned error, Wymer argues that he received constitutionally

ineffective assistance of counsel.

       {¶54} “Counsel’s performance will not be deemed ineffective unless and until

counsel’s performance is proved to have fallen below an objective standard of reasonable

representation and, in addition, prejudice arises from counsel’s performance.” State v.

Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph two of the syllabus. With

respect to counsel’s performance, the defendant must demonstrate that “counsel made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Strickland v. Washington, 466 U.S. 668, 687, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984). The element of prejudice means “that counsel’s errors

were so serious as to deprive the defendant of a fair trial, a trial whose result is reliable.”

Id. “Unless a defendant makes both showings, it cannot be said that the conviction * * *


                                              16

Case No. 2021-T-0014
resulted from a breakdown in the adversary process that renders the result unreliable.”

Id.

       {¶55} Wymer cites two instances of ineffective assistance. In the first, he claims

he was prejudiced by trial counsel’s unreasonable “election to have a jury trial during a

Level 3 Public Health Emergency.” Specifically, “there was a substantial risk of virus

transmission associated with holding an in-person jury trial.” In such circumstances, it

was unreasonable to expect that jurors would be able to keep their promise to remain

focused during the proceedings in an environment “that was unsafe to begin with, and

only made more unsafe by the trial court’s own actions.” Brief of the appellant at 16-17.

The state counters that the trial court “quite clearly took every necessary precaution

possible in order to ensure a safe trial under the local and state guidelines for resuming

jury trials.” Brief of appellee at 31.

       {¶56} We find the argument to be meritless. There is simply no evidence in the

record that the pandemic conditions prevented or even hindered any juror from

performing the duties expected of a juror.

       {¶57} More significantly, trial counsel did object to the trial being held given “the

current state of the pandemic” at the time of trial. Trial counsel argued the pandemic as

cause for continuing trial:

               We just came out of a very, very difficult time of the pandemic,
               record cases, not even a couple of weeks ago. Those are on
               the decline. There’s vaccinations being done. I think a
               continuance of 30, 60, 90 days would probably alleviate some
               of the COVID concerns I have. Those COVID concerns relate
               primarily to the jury pool, the venire, and any potential array
               that we have here * * * in my experience in this county these
               are tough juries that we get that tend to be conservative, and
               my concern is that those that show up may be more
               conservative than what we normally see, and they think the
                                             17

Case No. 2021-T-0014
               pandemic is a hoax, and those that don’t show up might be
               more favorable to my client. But the bigger problem, I think,
               is, we’re taking out of the fair section [sic] of the prospective
               jurors out there based on that issue and their willingness to
               serve.

We find no deficiency in trial counsel’s diligence in seeking a continuance of trial until the

severity of the pandemic abated.

       {¶58} The second argument is that trial counsel was ineffective for not objecting

to evidence that Wymer was willing to take a polygraph test.             This evidence was

introduced through the videorecorded interview with Detective Weston and a written

statement made at the same time. Both the video recording and the written statement

attest Wymer’s willingness to take a polygraph examination. There is no evidence that a

polygraph examination was ever administered, Weston testified that a polygraph

examination never occurred, and the issue did not arise again during the course of the

proceedings.

       {¶59} “As to the polygraph test, it is true that Ohio law[] ‘precludes the admission

of the willingness or unwillingness of a party to take a polygraph examination.’” State v.

Murphy, 8th Dist. Cuyahoga No. 107836, 2019-Ohio-4347, ¶ 76, quoting State v. Graves,

1st Dist. Hamilton No. C-950022, 1999 WL 540115, *3 (Sept. 13, 1995); see State v.

Turner, 12th Dist. Brown No. CA2019-05-005, 2020-Ohio-1548, ¶ 13, quoting State v.

Banner, 8th Dist. Cuyahoga No. 94078, 2010-Ohio-5592, ¶ 22 (“‘a defendant’s professed

willingness to submit to a polygraph test is inadmissible and testimony concerning it can

constitute prejudicial error’”).

       {¶60} “‘However, the mere mention of the phrase “polygraph examination” by a

witness testifying on behalf of the state does not necessarily result in prejudice to the


                                              18

Case No. 2021-T-0014
accused.’” State v. Gilliam, 4th Dist. Pickaway Nos. 15CA19 and 15CA20, 2016-Ohio-

2950, ¶ 34, quoting Graves at *3. For example, in Murphy, evidence of the defendant’s

willingness to take a polygraph test was presented to the jury without objection from

defense counsel. Under circumstances similar to those in the present case, the court of

appeals found no prejudice: “There is no evidence that the polygraph test was

administered or any indication of test results. After a thorough review of the record, we

cannot say that the admission of the polygraph testimony rose to the level of plain error

so that the outcome of the case would have been different without it.” Id. at 77.

       {¶61} It is worth noting that defendants have challenged on appeal, although

unsuccessfully, trial court decisions to redact portions of an interview or interrogation in

which the defendant expressed a willingness to take a polygraph examination as

prejudicial to the defense. State v. Byrd, 9th Dist. Lorain No. 03CA008230, 2003-Ohio-

7168, ¶ 33 (“[a]ssuming without deciding that this instance would favor inclusion, this

Court concludes that the decision of the trial court to exclude Appellant’s statements

regarding his willingness to take a polygraph examination as a means of proving his

innocence does not rise to the level of an abuse of discretion”); State v. Blasdell, 155

Ohio App.3d 423, 2003-Ohio-6392, 801 N.E.2d 853, ¶ 31 (7th Dist.) (“the trial court did

not abuse its discretion in refusing to admit evidence of appellant’s willingness to take a

polygraph test”); State v. Kennedy, 3d Dist. Logan No. 8-18-01, 2018-Ohio-4172, ¶ 54

(defendant argued “that the trial court erred by redacting a portion of her interview at the

jail wherein she stated she would potentially be willing to take a polygraph examination”);

compare State v. Fender, 5th Dist. Tuscarawas No. 2013 AP 12 0072, 2014-Ohio-19, ¶

15, ¶ 17 (trial counsel was not ineffective for allowing the defendant’s wife to testify that


                                             19

Case No. 2021-T-0014
he “was willing to take a polygraph test, but did not take one on the advice of counsel”;

“[b]y using that which cannot be used and proclaiming one’s innocence with a plea for a

polygraph test, the defense attempted to bolster [defendant’s] credibility and innocence”).

       {¶62} In the present case, we cannot discern any prejudice resulting from trial

counsel’s failure to object to evidence of Wymer’s willingness to take a polygraph

examination. It was explained to the jury that no test was ever administered, and the

issue was not mentioned again. Any inferences from the mention of his willingness to

take a polygraph were more likely to be beneficial or at least neutral to his defense than

prejudicial.

       {¶63} The fifth assignment of error is without merit.

       {¶64} For the foregoing reasons, Wymer’s convictions on all but the ninth and

tenth counts are affirmed. The convictions for gross sexual imposition contained in the

ninth and tenth counts are reversed, and this matter is remanded to the trial court for

further proceedings consistent with this opinion.



JOHN J. EKLUND, P. J., concurs,

MATT LYNCH, J., concurs in part and dissents in part, with a Dissenting Opinion.


                                    ____________________


MATT LYNCH, J., concurs in part and dissents in part, with a Dissenting Opinion.

       {¶65} I concur with the majority Opinion in all respects except for the disposition

of the first assignment of error.




                                             20

Case No. 2021-T-0014
       {¶66} The issue under this assignment is whether Wymer was entitled to a

continuance on Counts 9 and 10 when a Superseding Indictment issued just before trial

changed those counts from Gross Sexual Imposition based on the victim’s age to Gross

Sexual Imposition based on the use or threat of force. As the majority acknowledges,

“[t]here are no mechanical tests for deciding when the denial of a continuance is so

arbitrary as to violate due process.” State v. Unger, 67 Ohio St.2d 65, 67 423 N.E.2d

1078 (1981), citing Ungar v. Sarafite, 376 U.S. 575, 589, 84 S.Ct. 841, 11 L.Ed.2d 921

(1964). Rather, “[t]he answer must be found in the circumstances present in every case.”

Id.

       {¶67} In the present case, Wymer claimed the new charges in the Superseding

Indictment returned on the eve of trial did not provide “adequate notice” of the conduct for

which he was being charged or time to “retool [the] defense.” On the contrary, Wymer

received adequate notice of the factual basis for the Gross Sexual Imposition charges in

Counts 9 and 10 and had ample opportunity to retool his defense. Over a month before

trial, the State moved the trial court to amend the original Indictment “to correct a clerical

error with regard to Counts Nine and Ten of the indictment,” i.e., the Indictment alleged

that the victim was less than thirteen years of age rather than that Wymer compelled the

victim to submit by force. The Bill of Particulars, filed at the same time, asserted that

Wymer “purposely compelled the [victim] to submit by force or threat of force,” and that

the “child victim was thirteen years old at the time of the incident.” Moreover, Wymer

successfully argued to the trial court that the purported “clerical error” could not be cured

by amendment and, thus, forced the State to seek the Superseding Indictment.




                                             21

Case No. 2021-T-0014
       {¶68} A bill of particulars is not adequate to cure a defective indictment. However,

a bill of particulars is adequate to put a defendant on notice of the conduct for which he

is being charged. Compare State v. Troisi, __ Ohio St.3d __, 2022-Ohio-3582, __ N.E.3d

__, ¶ 33 (“the omission of an underlying offense in an indictment can be remedied by

identifying the offense in the bill of particulars”). Here, since Wymer was on actual notice

that he would be charged with Gross Sexual Imposition based on the use or threat of

force, he cannot claim that he was prejudiced by the lack of notice or deprived of the

opportunity of preparing a defense accordingly. The issue is not when he was actually

charged with violating R.C. 2907.05(A)(1) instead of section (4), but whether he was

prejudiced by the denial of a continuance. With respect to Counts 9 and 10, Wymer knew

for over a month prior to trial that the victim was over the age of thirteen and that he was

alleged to have compelled her submission by the use or threat of force. The request for

a continuance on the day of trial was not necessary and its denial was not an abuse of

discretion.

       {¶69} For the foregoing reasons, I respectfully dissent and would affirm Wymer’s

convictions for Gross Sexual Imposition as charged in Counts 9 and 10. In all other

respects, I concur in the majority Opinion.




                                              22

Case No. 2021-T-0014